          Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 1 of 24



 1   Izaak D. Schwaiger, SBN 267888
     SCHWAIGER LAW FIRM
 2   130 Petaluma Avenue, Suite 1A
     Sebastopol, CA 95472
 3   Tel: (707) 595-4414
     Fax: (707) 581-1983
 4   izaak@izaakschwaiger.com

 5   John Houston Scott, SBN 72578
     SCOTT LAW FIRM
 6   1388 Sutter Street, Suite 715
     San Francisco, CA 94109
 7
     Tel: (415) 561-9601
 8   Fax: (415) 561-9609
     john@scottlawfirm.net
 9
     Attorneys for Plaintiffs ESTATE OF NINO BOSCO,
10   by and through sucessor in interest, FRAUKA KOZAR,
11   and FRAUKA KOZAR individually.

12

13                               UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15

16
     ESTATE OF NINO BOSCO, by and through        Case No:
17   sucessor in interest, FRAUKA KOZAR, and
     FRAUKA KOZAR individually,                  COMPLAINT FOR DAMAGES
18
                                                    1.    Deliberate Indifference
19           Plaintiffs,                            2.    Custom and Practice
     v.                                             3.    Failure to Train
20                                                  4.    ADA
     COUNTY OF SONOMA, MARK ESSICK,                 5.    Wrongful Death
21   MAZEN AWAD, CALIFORNIA FORENSIC                6.    Negligence Per Se
     MEDICAL GROUP (CFMG), DR. TAYLOR               7.    Unruh Act
22
     FITHIAN, and DOES 1-50, inclusive.
                                                 JURY TRIAL DEMANDED
23
             Defendants.
24

25

26

27

28

                                      COMPLAINT FOR DAMAGES
                                                        Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 2 of 24



                                                 1
                                                            Plaintiff FRAUKA KOZAR alleges violations of the Constitutional rights of decedent
                                                 2
                                                     Nino Bosco (hereinafter “Nino” or “Bosco”), and of the Constitutional rights of Plaintiff with
                                                 3
                                                     respect to her familial association with her son Nino, and complains of Defendants and alleges as
                                                 4
                                                     follows:
                                                 5
                                                                                          JURISDICTION AND VENUE
                                                 6
                                                            1.      This action arises under 42 U.S.C. § 1983, 42 U.S.C. § 1988, 42 U.S.C. § 12123,
                                                 7
                                                     and other California statutory/common law identified herein. Jurisdiction is conferred by virtue of
                                                 8
                                                     42 U.S.C. §§ 1331 and 1343. The United States District Court also has supplemental jurisdiction
                                                 9
                                                     over the state law claims alleged herein pursuant to 28 U.S.C. § 1367 as these claims arise from
                                                10
                                                     the same series of events and occurrences as those claims arising under federal law.
                                                11
                                                            2.      As the conduct alleged herein occurred in Sonoma County, State of California,
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     venue of this action lies in the United States District Court for the Northern District of California
                 S EBASTOPOL , CA 95472




                                                13
                                                     by virtue of 28 USC § 1391(b).
                                                14
                                                                                       IDENTIFICATION OF DECEDENT
                                                15
                                                            3.      Nino Bosco, a mentally ill man in need of acute psychiatric care, committed
                                                16
                                                     suicide while in the custody of the County of Sonoma, at the Sonoma County Main Adult
                                                17
                                                     Detention Facility (hereinafter MADF or “the jail”) on July 17, 2019.
                                                18
                                                                                                   PARTIES
                                                19
                                                            4.      Defendant County of Sonoma is, and at all relevant times alleged herein was, a
                                                20
                                                     public entity situated in the County of Sonoma, State of California, and organized under the laws
                                                21
                                                     of the State of California. The County is, and at all relevant times alleged herein was, responsible
                                                22
                                                     for overseeing the jail, the Sonoma County Sheriff’s Office, Sonoma County Correctional
                                                23
                                                     Deputies and other agents/employees/contracted entities of the County, employees/agents of
                                                24
                                                     contracted entities of the County including, without limitation, California Forensic Medical
                                                25
                                                     Group (“CFMG”) and CFMG employees/agents including, but not limited to, CFMG
                                                26
                                                     doctors/nurses/other staff. The County is liable for the intentional, reckless, and negligent acts of
                                                27
                                                     all the aforementioned parties, personnel, and entities as described herein. The County is, and at
                                                28
                                                                                                       -2-
                                                                                           COMPLAINT FOR DAMAGES
                                                         Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 3 of 24



                                                 1
                                                     all relevant times alleged herein was, responsible for providing medical/mental health care at the
                                                 2
                                                     jail.
                                                 3
                                                             5.     Defendant MARK ESSICK is, and at all relevant times alleged herein was, Sheriff
                                                 4
                                                     of Sonoma County. Defendant MAZEN AWAD is, and at all relevant times alleged herein was,
                                                 5
                                                     the Sheriff’s Detention Division Operations Captain, and was in charge of the jail. In committing
                                                 6
                                                     the acts and omissions alleged herein, ESSICK and AWAD acted under color of law and within
                                                 7
                                                     the course and scope of their employment for the County. ESSICK and AWAD are, and at all
                                                 8
                                                     relevant times were, officials with final authority regarding policies, customs, and/or procedures
                                                 9
                                                     at the jail, and with final authority regarding the hiring, training, screening, supervision,
                                                10
                                                     discipline, retention, counseling, and control of County correctional deputies and staff, entities at
                                                11
                                                     the jail contracted by the County, and employees/agents of contracted entities of the County at the
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     jail, including, but not limited to, CFMG and CFMG employees/agents. Defendants ESSICK and
                 S EBASTOPOL , CA 95472




                                                13
                                                     AWAD are being sued in their individual capacities.
                                                14
                                                             6.     Defendant CALIFORNIA FORENSIC MEDICAL GROUP is, and at all relevant
                                                15
                                                     times alleged herein was, a corporation organized and existing under the laws of the State of
                                                16
                                                     California. CFMG has, and at all relevant times alleged herein had, a contract with the County to
                                                17
                                                     provide mental health, medical, and psychiatric services for inmates at the jail. CFMG is, and at
                                                18
                                                     all relevant times alleged herein was, responsible for providing medical and mental health care at
                                                19   the jail. At all relevant times alleged herein, CFMG and its employees/agents were acting under
                                                20   color of state law.
                                                21           7.     Defendant Dr. TAYLOR FITHIAN is, and at all relevant times alleged herein was,
                                                22   the President and Medical Director of CFMG. In committing the acts and omissions alleged
                                                23   herein, FITHIAN was acting under color of law as the head of the County’s contracted
                                                24   medical/mental health care provider at the jail, and within the course and scope of his
                                                25   employment with CFMG. FITHIAN is, and all relevant times alleged herein was, an official with
                                                26   final authority regarding policies, customs, and/or procedures at the jail, and with final authority
                                                27   regarding the hiring, training, screening, supervision, retention, counseling, and control of CFMG
                                                28
                                                                                                       -3-
                                                                                            COMPLAINT FOR DAMAGES
                                                        Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 4 of 24



                                                 1
                                                     employees/agents, acting under color of law at the jail. Defendant FITHIAN is being sued in his
                                                 2
                                                     individual and official capacities.
                                                 3
                                                            8.      Plaintiffs do not presently know the true names and capacities of defendants
                                                 4
                                                     DOES 1 through 50, inclusive, and therefore sues them by these fictitious names. Plaintiffs are
                                                 5
                                                     informed and believes that DOES 1 through 50, and each of them, were responsible in some
                                                 6
                                                     manner for the acts or omissions alleged herein, and for the injuries and damages suffered by
                                                 7
                                                     Plaintiffs as described in this complaint. Plaintiffs may amend this Complaint to add their true
                                                 8
                                                     names and capacities when they have been ascertained. Any reference in this Complaint to any
                                                 9
                                                     named entity defendant, and individually named defendant, the terms “defendant,” “defendants,”
                                                10
                                                     “Defendant,” and/or “Defendants” also refers to Defendant Does 1 through 50.
                                                11
                                                            9.      At all times mentioned in this Complaint, each of the defendants, including all
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     defendants sued under fictitious names, was the agent and employee of each of the remaining
                 S EBASTOPOL , CA 95472




                                                13
                                                     defendants, and in doing the things alleged in the Complaint, was acting within the course and
                                                14
                                                     scope of this agency or employment.
                                                15
                                                            10.     In doing the acts and/or omissions alleged herein, defendants and each of them
                                                16
                                                     acted under color of authority and/or under color of state law, and, in concert with each other.
                                                17
                                                     Plaintiff sues all parties named as defendants in this Complaint in their individual and/or official
                                                18
                                                     capacities as referenced elsewhere in the Complaint.
                                                19
                                                                                       IDENTIFICATION OF PLAINTIFF
                                                20
                                                            11.     NINO BOSCO was unmarried at the time of his death. Plaintiff FRAUKA
                                                21
                                                     KOZAR was Nino’s mother. KOZAR brings this action as successor-in-interest to BOSCO for
                                                22
                                                     violations of rights personal to BOSCO, and for violation of rights personal to her, arising from
                                                23
                                                     injury to and death of her son.
                                                24
                                                                                  FACTS LEADING TO IN-CUSTODY SUICIDE
                                                25
                                                            12.     Nino Bosco was the son of Frauka Kozar. He was thirty years old at the time of his
                                                26
                                                     death. He was an accomplished musician, loving son and brother, and a valued member of his
                                                27
                                                     family and of the community in which he lived. He also suffered from mental illness, but with the
                                                28
                                                                                                      -4-
                                                                                           COMPLAINT FOR DAMAGES
                                                        Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 5 of 24



                                                 1
                                                     help of his family, medication, and mental health services, he led a joyful and productive life.
                                                 2
                                                     Nino was bipolar and suffered from schizophrenia. Like many people with bipolar disorder,
                                                 3
                                                     Nino’s manic episodes presented special challenges for his family, and his mother would call the
                                                 4
                                                     local police department for assistance when she was unable to manage Nino by herself.
                                                 5
                                                            13.     In October of 2018, Frauka called the police to assist with her son’s mania. Upon
                                                 6
                                                     completing the call, an officer told her that the only way the police could continue to help was if
                                                 7
                                                     she applied for a restraining order against Nino. Unable to manage the challenges of her son’s
                                                 8
                                                     disability without the help of others, and with nowhere else to turn for help, Frauka reluctantly
                                                 9
                                                     agreed and applied for the order. With nowhere to go, Nino began living in his car on the streets
                                                10
                                                     and his condition began to deteriorate.
                                                11
                                                            14.     On June 2, 2019, Frauka called the police to request a welfare check of her son
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     who was parked in front of their home and having a manic episode. Frauka advised police
                 S EBASTOPOL , CA 95472




                                                13
                                                     dispatch that Nino had a toy BB gun in his possession. When officers arrived they found Nino
                                                14
                                                     with the BB gun. He told the responding officers that he consented to them shooting him and
                                                15
                                                     “taking him out.” Nino was arrested for violating the restraining order. He was taken to the
                                                16
                                                     Sonoma County Main Adult Detention Facility (MADF) and charged by the Sonoma County
                                                17
                                                     District Attorney with a misdemeanor. Upon being booked at the jail, CFMG staff performed an
                                                18
                                                     initial mental health assessment and appraisal of Nino. His responses indicated that he had been
                                                19   previously hospitalized for psychiatric treatment, that he was presently undergoing outpatient
                                                20   psychiatric treatment, and that he was taking psychiatric medication. He further reported that he
                                                21   was having hallucinations, and that he had previously attempted suicide. Nino explained that he
                                                22   wanted the police to shoot him because he was “in hell.” CFMG staff noted that Nino was acting
                                                23   strange, that he was tangential and suffering paranoid delusions, that he had past diagnoses of
                                                24   Bipolar Disorder and Schizophrenia, and that he was suffering a manic episode. Nino was housed
                                                25   in the mental health module of the jail with a note from CFMG staff that “Inmate does not appear
                                                26   to be an acute danger to himself at this time.”
                                                27

                                                28
                                                                                                       -5-
                                                                                           COMPLAINT FOR DAMAGES
                                                        Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 6 of 24



                                                 1
                                                             15.     At his arraignment on June 7, 2019, his court appointed attorney declared a doubt
                                                 2
                                                     as to Nino’s competency to stand trial, and the criminal proceedings against him were suspended.
                                                 3
                                                     A doctor was appointed to perform a psychological evaluation. Nino remained in jail.
                                                 4
                                                             16.     On June 11, 2019, CFMG staff noted that Nino appeared to be talking to an unseen
                                                 5
                                                     person in his cell, that he was “psychotic, manic, or both,” and that he “potentially met the criteria
                                                 6
                                                     for 5150.”
                                                 7
                                                             17.     On June 12, 2019, CFMG staff noted that Nino had become very psychotic, that he
                                                 8
                                                     was unable to hold a conversation, was completely nude, and that he failed to acknowledge
                                                 9
                                                     medical staff. Notes indicate that Nino had begun flooding his cell with water, was uncooperative
                                                10
                                                     with staff, that he was pacing his cell for so long without a break that his feet were beginning to
                                                11
                                                     swell, and that he was not sleeping. Nino was asked questions about suicidal ideation, but did not
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     respond. CFMG staff noted that he “did not seem to be [a] danger to self or others,” and that they
                 S EBASTOPOL , CA 95472




                                                13
                                                     did “not believe an emergency antipsychotic injection is appropriate at this time.” Notes were
                                                14
                                                     made that the program director was contacted about moving Nino to a higher level of care.
                                                15
                                                             18.     On June 13, 2019, Nino was observed standing naked in front of his cell door for
                                                16
                                                     the entire shift. He was removed from his cell and transported to the Crisis Stabilization Unit in
                                                17
                                                     Santa Rosa where his condition was monitored and medication administered. When Nino
                                                18
                                                     stabilized later that day he was returned to the jail.
                                                19           19.     On June 14, 2019, the doctor issued her report opining that Nino was not
                                                20   competent to be prosecuted. A second doctor was appointed to examine the issue of restorability
                                                21   to competency, and CMFG staff devised a mental health treatment plan. CFMG notes state that
                                                22   Nino’s condition had at this point deteriorated to the point that was not able to care for himself,
                                                23   that he was urinating on the floors, “floridly psychotic,” refusing medications, and exhibiting self-
                                                24   neglect. CFMG recommended transferring Nino to an outside crisis stabilization unit for a
                                                25   5150/5250 hold. Nino was transferred to Marin General Hospital later that day where he received
                                                26   stabilization treatment. With his condition improved, Nino was discharged from Marin General
                                                27

                                                28
                                                                                                        -6-
                                                                                            COMPLAINT FOR DAMAGES
                                                        Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 7 of 24



                                                 1
                                                     on June 25, 2019, and was returned to the Sonoma County jail in a non-mental health housing
                                                 2
                                                     module.
                                                 3
                                                            20.      On June 25, 2019, Nino reported to CFMG staff that following his stay at the
                                                 4
                                                     hospital he was doing much better. He denied suicidal ideations and presented as calm,
                                                 5
                                                     cooperative, and well-groomed with a bright affect. But after another week in the jail Nino’s
                                                 6
                                                     condition had begun to worsen. On July 2, 2019 he reported to CFMG staff that “I’m very
                                                 7
                                                     anxious in this jail room. I want to get out. I really want out of here.” Nino complained that he
                                                 8
                                                     needed Seroquel for his anxiety, but understood that the jail did not have any.
                                                 9
                                                            21.      On July 8, 2019, CFMG mental health staff were called to Nino’s cell to interview
                                                10
                                                     him. Nino reported the following: “I have been taken off my medications. I want back on my
                                                11
                                                     Seroquel. I need my Seroquel. You are messing with me. I want to go to CSU (Crisis
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     Stabilization Unit) or Marin General. I went there before. My life is at risk here. I will be suicidal
                 S EBASTOPOL , CA 95472




                                                13
                                                     if I can’t get my Seroquel. I don’t belong in jail. This is all a mistake.”
                                                14
                                                            22.      On July 9, 2019, Nino complained that he was becoming suicidal because of his
                                                15
                                                     medication. Correctional staff noted he was “spiraling down” and CFMG staff recommended
                                                16
                                                     Nino be placed in a safety cell, noting that he was at risk for self-harm, and directing staff to
                                                17
                                                     notify medical if his symptoms worsened. A note was made that mental health staff should
                                                18
                                                     continually assess Nino for danger to self. CFMG notes clearly state that Nino had endorsed
                                                19   suicidal ideations and that he had verbalized a plan to kill himself. Later that day Nino reported
                                                20   that he was no longer feeling suicidal, and he was released from the safety cell.
                                                21          23.      On July 10, 2019, CFMG notes state that Nino was exhibiting signs of increased
                                                22   anxiety, stating “I’m really stressed out! I haven’t been able to talk to my public defender at all.
                                                23   I’m here because they don’t understand the restraining order. My mom has a restraining order
                                                24   against me but it’s a friendly contact order, so we can talk unless she tells me to leave and then I
                                                25   have to. My mother is my caretaker and my power of attorney. Everything! I need to be able to
                                                26   contact my mother! I’m not supposed to be stuck in this cell!” CFMG staff noted that “triggers
                                                27   are being in cell for long periods of time, lack of control.”
                                                28
                                                                                                        -7-
                                                                                            COMPLAINT FOR DAMAGES
                                                        Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 8 of 24



                                                 1
                                                            24.      On July 11, 2019, Nino complained that he was “having a really hard time in
                                                 2
                                                     jail… I cannot stay here for one more month, that is too long. I have a mental disability.”
                                                 3
                                                            25.      On July 15, 2019, at 12:27 p.m. Nino wrote a note to CFMG staff saying he was
                                                 4
                                                     on the edge of having psychosis again. When interviewed, Nino asked for his medications to be
                                                 5
                                                     adjusted, and stated that he needed to be transferred to the crisis stabilization unit. CFMG staff
                                                 6
                                                     informed Nino that his “concerns would be noted”, and encouraged him to use his “coping skills”
                                                 7
                                                            26.      At 10:27 p.m. that evening Nino was found lying on the floor of his cell naked.
                                                 8
                                                     Vomit was on the floor. Nino was hyperventilating and his skin was red and sweaty. He was
                                                 9
                                                     nonresponsive to questions from correctional deputies or CFMG staff.
                                                10
                                                            27.      At 10:40 p.m. Nino was observed supine on the floor, naked, with his eyes rolled
                                                11
                                                     back in his head and shaking with tremor. Nino was still not communicative. CFMG staff noted
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     that Nino could not answer questions, but was crying on and off. A deputy reported that Nino had
                 S EBASTOPOL , CA 95472




                                                13
                                                     earlier stated, “I don’t want to go back to what I had before.” CFMG staff administered Ativan
                                                14
                                                     and gave Nino some Gatorade to drink. Nino was able to sit up and drink the Gatorade, and then
                                                15
                                                     the tremors returned. CFMG notes state that Nino was shaking and repeatedly saying, “Help me, I
                                                16
                                                     want to go to CSU.”
                                                17
                                                            28.      CFMG staff discussed returning Nino to the CSU with the supervising sergeant at
                                                18
                                                     the jail, who replied that he would not consider it an option. An on-call doctor was contacted who
                                                19   recommended a shot of Ativan and Nino was placed in a safety cell once more.
                                                20          29.      On July 16, 2019 at approximately 9:35 a.m., an observation cell check was
                                                21   conducted by CFMG staff. Nino continued to beg to be transferred to the CSU or Marin General
                                                22   hospital.
                                                23          30.      On July 17, 2019 at approximately 10:46 a.m., another observation cell check was
                                                24   conducted by CFMG staff. Observation notes indicate Nino asked to be placed back in a regular
                                                25   cell. The notes state: “Can I go to a regular cell? I’m in here because I had a bad reaction to my
                                                26   medication. I went to Marin General and I got a shot of Depakote and then when I got back here
                                                27   he was increasing my dose every day, then cut me off all of a sudden. I was having an allergic
                                                28
                                                                                                      -8-
                                                                                           COMPLAINT FOR DAMAGES
                                                        Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 9 of 24



                                                 1
                                                     reaction. I was having psychosis. I need to be in a better environment. This isn’t helpful for my
                                                 2
                                                     mental state. The yelling, the doors slamming, not getting out much. I can’t shower by myself.
                                                 3
                                                     I’m disabled. I can’t get the shampoo open with my teeth. I need to get out of here. I’m allergic to
                                                 4
                                                     Haldol, Depakote, Ativan, and Zyprexa. With Haldol my teeth chatter. I have seizures with
                                                 5
                                                     Depakote. Ativan makes my body hurt, and Zyprexa gives me sleep paralysis.”
                                                 6
                                                            31.      At approximately 12:01 p.m., Nino was found seizing on the floor of his cell. A
                                                 7
                                                     plastic bag, a paper lunch bag, and food wrappers from his lunch were found shoved down his
                                                 8
                                                     throat. Jail staff cleared Nino’s airway and he was taken by ambulance to Sutter Hospital in Santa
                                                 9
                                                     Rosa for medical clearance to remain in jail, with notes that he should be evaluated for possible
                                                10
                                                     suicide attempt upon his return.
                                                11
                                                            32.      At 12:22 p.m. Nino was admitted to Sutter Hospital where he was medically
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     cleared to return to jail at 8:20 p.m. But instead of being placed in a safety cell or in the mental
                 S EBASTOPOL , CA 95472




                                                13
                                                     health module, when Nino returned jail staff placed him alone in a booking cell. His vital signs
                                                14
                                                     were taken at 8:25 p.m., and a note was made to check them again in four hours.
                                                15
                                                            33.      At some time before 10:00 p.m., Nino reported to jail staff that he was still
                                                16
                                                     suicidal, that he was having a bad reaction to his medication, that he should be at the hospital, and
                                                17
                                                     that he needed his mother.
                                                18
                                                            34.      At approximately 10:00 p.m. deputies checked on Nino and found him on the
                                                19   floor of the booking cell nonresponsive. Despite his suicide attempt only hours before, his cries
                                                20   for medical attention and statements that he was still suicidal, jail staff gave him a bologna
                                                21   sandwich and left him unattended. Facing the unbearable sadness of his situation, and without the
                                                22   medical intervention he so desperately needed, Nino forced the entire sandwich into his windpipe
                                                23   and asphyxiated himself to death while jail staff attended to other business. His death was
                                                24   mannered a suicide. It is unknown when County or CFMG staff last checked on Nino before he
                                                25   died, or how long he lay on the floor of his jail cell asphyxiating before his body was discovered.
                                                26

                                                27

                                                28
                                                                                                       -9-
                                                                                           COMPLAINT FOR DAMAGES
                                                       Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 10 of 24



                                                 1
                                                            35.     Since Sheriff ESSICK was elected to office in 2018, at least four inmates have
                                                 2
                                                     died while in the custody of Sonoma County’s corrections division. The details of these deaths
                                                 3
                                                     have never been reported.
                                                 4
                                                            36.     Nino Bosco was a mentally ill man in need of acute mental health treatment. He
                                                 5
                                                     was suicidal and repeatedly expressed to County and CFMG personnel that he was afraid that he
                                                 6
                                                     would kill himself. He begged for a higher level of treatment, and in so doing was begging for his
                                                 7
                                                     life. Despite the fact that County and CFMG personnel knew that crisis stabilization facilities
                                                 8
                                                     outside the jail had consistent success ameliorating the symptoms of Nino’s illness, and despite
                                                 9
                                                     the fact that Nino requested over and over to be transferred to a higher level of care, and despite
                                                10
                                                     Nino’s increasing suicidal ideation, plans of suicide, and a failed suicide attempt, the County and
                                                11
                                                     CFMG refused Nino the care he needed, and neglected him at the time he was most vulnerable.
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                            37.     The County of Sonoma, Sheriff Essick, Captain Awad, CFMG, Dr. Fithian, and
                 S EBASTOPOL , CA 95472




                                                13
                                                     Doe defendants maintained policies, customs, and/or de facto informal customs, and/or practices
                                                14
                                                     of permitting, ignoring, and condoning the following at the Main Adult Detention Facility
                                                15
                                                     (MADF) (which individually and collectively resulted in Constitutional violations at MADF with
                                                16
                                                     respect to the delivery of mental health care to detainees, including Nino Bosco, and which
                                                17
                                                     proximately caused Nino’s death by suicide): (1) delaying and failing to respond with adequate
                                                18
                                                     mental health assistance when needed and requested; (2) failing to properly observe and treat
                                                19   detainees/inmates with mental illness; (3) failing to adequately provide ongoing mental health
                                                20   screenings and evaluations to persons with mental illness; (4) failing to make timely referrals to
                                                21   mental health professionals when needed; (5) failing to institute adequate treatment plans for
                                                22   those persons at MADF with mental health needs; (6) failing to adequately prescribe, administer,
                                                23   and deliver medications, and failing to provide necessary prescribed medications; (7) failing to
                                                24   complete adequate medical record keeping; (8) failing to have adequate qualified medical and
                                                25   mental health staffing (in both amount and types of providers); (9) failing to have adequate
                                                26   communication between medical, mental health, and custodial staff regarding mental health
                                                27   treatment/care; (10) failing to have adequate supervision of inmates; (11) refusing access and
                                                28
                                                                                                     - 10 -
                                                                                           COMPLAINT FOR DAMAGES
                                                       Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 11 of 24



                                                 1
                                                     delivery of mental/medical health care to inmates; (12) failing to adequately monitor
                                                 2
                                                     inmates/detainees with serious mental and medical health conditions; (13) failing to provide an
                                                 3
                                                     acceptable continuum of care to inmates/detainees with serious mental and medical health
                                                 4
                                                     conditions; (14) failing to supervise, report, investigate, and reprimand officers, aides, and
                                                 5
                                                     medical care providers that engage in wrongful conduct including, but not limited to, taunting
                                                 6
                                                     inmates, ignoring inmates in distress, and failing to provide/request higher level mental health
                                                 7
                                                     treatment when plainly indicated; (15) providing inadequately trained and credentialed mental
                                                 8
                                                     health care staff at MADF, such as nurses and technicians who lack the ability/authority to
                                                 9
                                                     provide mental health care/treatment/medication to detainees, instead of providing properly
                                                10
                                                     credentialed nurses/doctors and, further, having said unqualified/underqualified personnel
                                                11
                                                     perform tasks that go beyond their licensure; (16) failing to adequately identify, track, supervise,
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     and monitor prisoners who are at risk for suicide and self-harm due to mental illness; (17) failing
                 S EBASTOPOL , CA 95472




                                                13
                                                     to provide adequate mental health therapy at MADF; (18) failing to transfer detainees/inmates
                                                14
                                                     with recognized severe mental illness and suicidality, like Nino Bosco, to facilities that can
                                                15
                                                     provide adequate mental health care, and instead accepting them into the jail.
                                                16
                                                            38.     The County of Sonoma, Sheriff Essick, Captain Awad, CFMG, Dr. Fithian, and
                                                17
                                                     Doe defendants maintained policies, customs, or practices of understaffing MADF with qualified
                                                18
                                                     correctional and medical/mental health personnel resulting in a failure to properly monitor
                                                19   inmates particularly where, as with Nino Bosco, mental illness was known and documented and
                                                20   suicidal behavior was ongoing.
                                                21          39.     The County of Sonoma, Sheriff Essick, Captain Awad, CFMG, Dr. Fithian, and
                                                22   Doe defendants maintained policies, customs, or practices of allowing mentally ill, suicidal
                                                23   inmates to be housed outside of the mental health module and without adequate supervision.
                                                24

                                                25

                                                26

                                                27

                                                28
                                                                                                      - 11 -
                                                                                           COMPLAINT FOR DAMAGES
                                                       Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 12 of 24



                                                 1                                 FIRST CAUSE OF ACTION
                                                         [42 U.S. CODE § 1983- FOURTEENTH AMENDMENT- DELIBERATE INDIFFERENCE TO
                                                 2     SERIOUS MEDICAL/MENTAL HEALTH NEEDS OF NINO BOSCO AND FAILURE TO PROTECT
                                                 3           NINO BOSCO FROM HARM (AGAINST ALL DEFENDANTS INCLUDING DOES)]
                                                            41.     Plaintiff re-alleges and incorporate by reference all paragraphs alleged in this
                                                 4
                                                     Complaint (above and below) as though fully set forth herein.
                                                 5
                                                            42.     Nino Bosco had serious medical and mental health needs at all relevant times
                                                 6
                                                     alleged in this Complaint.
                                                 7
                                                            43.     Defendants, including DOES, were, at all relevant times alleged herein, acting
                                                 8
                                                     under color of law and within the course and scope of their official duties/employment for the
                                                 9
                                                     COUNTY, and/or CFMG, at the jail. Nino Bosco, at all relevant times alleged herein, was in the
                                                10
                                                     custody of the COUNTY, and/or CFMG, at the jail. CFMG, at all relevant times, was under
                                                11
                                                     contract with the COUNTY to provide medical/mental health services at the jail to detainees like
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A
                 S EBASTOPOL , CA 95472




                                                     Nino. By reason of the specific actions and inactions of defendants, including DOES, as detailed
                                                13
                                                     above, defendants violated the Constitutional rights and liberty interests of Nino Bosco including,
                                                14
                                                     but not limited to, those rights provided to Nino in the Fourteenth Amendment to the United
                                                15
                                                     States Constitution including, but not limited to, Nino’s right to Constitutionally adequate
                                                16
                                                     medical/mental health care while at the jail, and his right to be protected from unnecessary
                                                17
                                                     pain/suffering/harm while at the jail. Defendants further violated Plaintiff's individual right, under
                                                18
                                                     the Fourteenth Amendment, to not be deprived of her familial relationship with her son without
                                                19
                                                     due process of law.
                                                20
                                                            44.     Defendants, including DOES, as provided in-detail above, were deliberately
                                                21
                                                     indifferent to Nino’s serious medical/mental health needs while he was at the jail, and were
                                                22
                                                     deliberately indifferent in failing to protect Nino from unnecessary harm/pain/suffering while he
                                                23
                                                     was in their custody. Defendants, and each of them, ignored Nino’s serious medical/mental health
                                                24
                                                     needs, failed/refused to provide Nino access to, and delivery of, adequate mental health
                                                25
                                                     interventions, care, treatment, and further failed to intervene to prevent Nino from committing
                                                26
                                                     suicide despite the fact of Nino’s numerous calls for help, his obvious suicidality, and a failed
                                                27
                                                     suicide attempt only hours earlier by the same modus operandi by which he ultimately succeeded
                                                28
                                                                                                      - 12 -
                                                                                           COMPLAINT FOR DAMAGES
                                                       Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 13 of 24



                                                 1
                                                     in taking his life.
                                                 2
                                                             45.     As a direct and proximate result of defendant's deliberate indifference to Nino’s
                                                 3
                                                     serious medical/mental health needs, Nino’s serious but treatable mental health condition
                                                 4
                                                     worsened until the point that it became fatal. Rather than being provided the mental health
                                                 5
                                                     treatment he needed, Nino was returned to jail and placed in a booking cell where he ultimately
                                                 6
                                                     died under the watch of these defendants while they attended to tasks they believed were more
                                                 7
                                                     important than Nino’s life. This caused Nino to suffer cruel and unusual punishment, and both
                                                 8
                                                     physical pain and mental anguish, in violation of his Fourteenth Amendment rights as a pretrial
                                                 9
                                                     detainee, and, ultimately, resulted in Nino’s death at the jail by suicide.
                                                10
                                                             46.     As a further direct and proximate result of defendants' actions and inactions,
                                                11
                                                     Plaintiff was deprived of her personal Constitutional rights to familial relations with her son,
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     Nino, under the Fourteenth Amendment as detailed above.
                 S EBASTOPOL , CA 95472




                                                13
                                                             47.     Plaintiff, in addition to her personal claims, seeks damages for the pain and
                                                14
                                                     suffering caused to her son prior to his death by suicide. This claim is brought as a survival action
                                                15
                                                     on Nino’s behalf and seeks damages, specifically, for the loss of Nino’s right to life, as well as the
                                                16
                                                     physical injuries, pain, emotional anguish, and trauma that Nino suffered prior to his death.
                                                17
                                                             48.     The acts complained of herein resulted in unwarranted interference with Plaintiff's
                                                18
                                                     Fourteenth Amendment right to familial relations with her son, and Plaintiff claims damages in
                                                19   this action for loss of such rights. Plaintiff has suffered loss of her familial relationship with Nino,
                                                20   including the loss of society, comfort, companionship, solace, love, affection, services, and moral
                                                21   support and has, further, incurred burial and funeral expenses.
                                                22           49.     Under 42 U.S.C. § 1988 Plaintiff is entitled to, and demands, an award of
                                                23   reasonable attorneys' fees and costs on this cause of action.
                                                24           50.     Each defendant, including DOES, acted intentionally, recklessly, and/or with
                                                25   callous indifference to Nino’s serious medical/mental health needs and to Plaintiff's, and to
                                                26   Nino’s Constitutional rights. As such defendants should be assessed punitive damages on this
                                                27   cause of action.
                                                28
                                                                                                       - 13 -
                                                                                            COMPLAINT FOR DAMAGES
                                                       Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 14 of 24



                                                 1                                   SECOND CAUSE OF ACTION
                                                              [42 U.S. CODE § 1983- FOURTEENTH AMENDMENT- INADEQUATE POLICIES,
                                                 2         CUSTOMS, AND/OR PRACTICES RESULTING IN DEPRIVATION OF MEDICAL/MENTAL
                                                 3                   HEALTH CARE TO NINO BOSCO, AND FAILURE TO PROTECT
                                                              NINO BOSCO FROM HARM (AGAINST ALL DEFENDANTS INCLUDING DOES)]
                                                 4
                                                            51.     Plaintiff realleges and incorporates by reference all paragraphs alleged in this
                                                 5
                                                     Complaint (above and below) as though fully set forth herein.
                                                 6          52.     Defendants COUNTY and CFMG had inadequate policies, customs, and/or
                                                 7   practices with respect to providing medical/mental health care to detainees at the jail, and with
                                                 8   respect to protecting detainees like Nino from unnecessary harm/pain/suffering while in their
                                                 9   custody, including, but not limited to those items listed above in this Complaint.
                                                10          53.     ESSICK and AWAD are, and at all relevant times were, the COUNTY officials
                                                11   with final policy/decision-making authority with respect to the provision of medical/mental health
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     care at the jail. FITHIAN is and at all relevant times was, the CFMG official charged with final
                 S EBASTOPOL , CA 95472




                                                13   policy/decision-making authority regarding the provision of medical/mental health care at the jail.
                                                14          54.     By reason of the actions and inactions of defendants, as detailed above,
                                                15   defendants, including DOES, violated the Constitutional rights and liberty interests of Nino
                                                16   Bosco by violating his Fourteenth Amendment right to Constitutionally adequate medical/mental
                                                17   health care while at the jail, and his Constitutional right to be protected from unnecessary
                                                18   pain/suffering/harm while at the jail. Defendants further violated Plaintiff’s individual rights
                                                19   under the Fourteenth Amendment, to not be deprived of her familial relationship with her son
                                                20   without due process of law.
                                                21          55.     CFMG and FITHIAN have a history of failing to provide even minimally adequate
                                                22   medical/mental health care to prisoners at the jail and, generally, at jails and custodial facilities
                                                23   around the State of California where CFMG is the contract medical provider. This has resulted in
                                                24   more than twenty-five civil rights lawsuits against CFMG and FITHIAN in the Northern District
                                                25   of California alone. CFMG and FITHIAN's substandard and constitutionally deplorable care is
                                                26   explained, at least in part, due to the fact that CFMG charges a flat rate for mental health care at
                                                27   the jail to the COUNTY, regardless of the number of hours or length of time necessary for CFMG
                                                28
                                                                                                       - 14 -
                                                                                            COMPLAINT FOR DAMAGES
                                                       Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 15 of 24



                                                 1
                                                     to complete their services, clearly incentivizing FITHIAN and CFMG to provide the most
                                                 2
                                                     minimal care possible at the jail so as to maximize profits.
                                                 3
                                                            56.     The COUNTY, ESSICK, and AWAD are aware of this problem paradigm, as well
                                                 4
                                                     as the history of civil rights litigation arising from it, but have nevertheless elected and continued
                                                 5
                                                     to use CFMG’s services as a cost-saving measure for the COUNTY (of all the bids received for
                                                 6
                                                     contract mental health services at the jail, CFMG’s was the lowest), and have thereby knowingly
                                                 7
                                                     and willingly exposed hundreds of vulnerable members of their community to unnecessary risk
                                                 8
                                                     and constitutionally inadequate care in situations where the inmates have literally nowhere else to
                                                 9
                                                     go.
                                                10
                                                            57.     In 2015 Disability Rights California (DRC), the state and federally designated
                                                11
                                                     protection and advocacy agency charged with protecting the rights of people with disabilities in
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     California, issued a report concerning conditions at the Sonoma County Main Adult Detention
                 S EBASTOPOL , CA 95472




                                                13
                                                     Facility. The report documented improper mental health practices and inadequate mental health
                                                14
                                                     care, undue and excessive isolation and solitary confinement of prisoners with disabilities, abuse
                                                15
                                                     and neglect of prisoners with disabilities, “striking” conditions in the mental health unit given the
                                                16
                                                     high level of acuity and severity of symptoms among prisoners observed, and deficient practices
                                                17
                                                     regarding involuntary medication. The report noted that despite a high percentage of the jail
                                                18
                                                     population having diagnosed mental illness (40 percent received psychiatric medication), the
                                                19   Sonoma County jail lacked an inpatient unit designated for the treatment of persons with mental
                                                20   illness. The report found: “Sonoma does not have a designated inpatient unit, but the people we
                                                21   observed appeared to need a higher level of care, such as that available in a designated inpatient
                                                22   unit. They also received very limited time outside of their cells, which can be particularly
                                                23   psychologically damaging for prisoners with mental health disorders…”
                                                24          58.     Of particular relevance, the report found that “the people we observed in the
                                                25   Mental Health Module appeared to be far more acutely mentally ill than in other jails. This could
                                                26   be because prisoners who should have been transferred out to a psychiatric facility were instead
                                                27   retained in the jail (possibly for cost reasons). Alternatively, the lack of proper treatment in the
                                                28
                                                                                                      - 15 -
                                                                                           COMPLAINT FOR DAMAGES
                                                        Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 16 of 24



                                                 1
                                                     Jail has led individuals to decompensate. It is critical that Sonoma County either transfer these
                                                 2
                                                     acutely mentally ill individuals to an appropriate facility or raise the treatment standards in the
                                                 3
                                                     Jail itself and seek LPS designation.”
                                                 4
                                                             59.    Despite this damning report, the deficiencies noted by DRC went unaddressed, the
                                                 5
                                                     mental health services provided in the jail have not been improved, and have in fact deteriorated,
                                                 6
                                                     and as a direct and proximate result of the above-described policies, customs, and/or practices,
                                                 7
                                                     Nino Bosco’s serious, but treatable, mental health condition went neglected until he took his own
                                                 8
                                                     life.
                                                 9
                                                             60.    This amounted to cruel and unusual punishment, and physical pain and mental
                                                10
                                                     anguish in violation of Nino’s Fourteenth Amendment rights. The defendants identified in this
                                                11
                                                     cause of action, including DOES, knew that the policies, customs, and/or practices were
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     inadequate but, despite this, defendants maintained a deliberate indifference to the serious risk
                 S EBASTOPOL , CA 95472




                                                13
                                                     posed by the same. Accordingly, these defendants, including DOES, in doing the above-described
                                                14
                                                     actions/inactions, were deliberately indifferent to Nino’s serious medical/mental health needs.
                                                15
                                                             61.    As a further direct and proximate result of defendants' actions and inactions
                                                16
                                                     Plaintiff was deprived of her personal Constitutional right to familial relations with her son under
                                                17
                                                     the Fourteenth Amendment.
                                                18
                                                             62.    Frauka KOZAR, in addition to her personal claim, seeks damages for the pain and
                                                19   suffering caused to Nino Bosco prior to his death by suicide at the jail. This claim is brought as a
                                                20   survival action on Nino’s behalf and seeks damages, specifically, for the loss of Nino’s right to
                                                21   life as well as the physical injuries, pain, emotional anguish, and trauma that Nino suffered prior
                                                22   to his death due to these defendants' failures and intentional acts in being deliberately indifferent
                                                23   to Nino’s medical/mental health needs which directly resulted in his suicide.
                                                24           63.    The acts complained of herein resulted in unwarranted interference with all
                                                25   Plaintiffs Fourteenth Amendment right to familial relations with her son, and Plaintiff claims
                                                26   damages in this action for loss of such rights. Plaintiff has suffered loss of her familial
                                                27   relationship with Nino, including the loss of society, comfort, companionship, solace, love,
                                                28
                                                                                                       - 16 -
                                                                                           COMPLAINT FOR DAMAGES
                                                       Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 17 of 24



                                                 1
                                                     affection, services, and moral support and has, further, incurred burial and funeral expenses.
                                                 2
                                                            64.     Under 42 U.S.C. § 1988 Plaintiff is entitled to, and demands, an award of
                                                 3
                                                     reasonable attorneys' fees and costs on this cause of action.
                                                 4
                                                            65.     Each defendant, including DOES, acted intentionally, recklessly, and/or with
                                                 5
                                                     callous indifference to Nino Bosco’s serious medical/mental health needs and to Plaintiff, and to
                                                 6
                                                     Nino’s, Constitutional rights. As such defendants should be assessed punitive damages on this
                                                 7
                                                     cause of action.
                                                 8
                                                                                     THIRD CAUSE OF ACTION
                                                 9         [42 U.S. CODE § 1983- FOURTEENTH AMENDMENT- FAILURE TO TRAIN/SUPERVISE
                                                                 RESULTING IN DEPRIVATION OF MEDICAL/MENTAL HEALTH CARE TO
                                                10
                                                                     NINO BOSCO, AND FAILURE TO PROTECT NINO BOSCO FROM
                                                11                      HARM (AGAINST ALL DEFENDANTS INCLUDING DOES)]
                                                            66.     Plaintiff realleges and incorporate by reference all paragraphs alleged in this
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A
                 S EBASTOPOL , CA 95472




                                                13   Complaint (above and below) as though fully set forth herein.

                                                14          67.     Defendants COUNTY and CFMG had inadequate training/supervision, or no

                                                15   training/supervision at all, at the jail to assure that employees/agents provided proper
                                                     medical/mental health care to prisoners, like Nino Bosco, and to assure that employees/agents
                                                16
                                                     protected prisoners, like Nino, from harm by adequately treating mental illness and preventing
                                                17
                                                     suicide.
                                                18
                                                            68.     COUNTY, CFMG, ESSICK, AWAD, and FITHIAN were aware, or should have
                                                19
                                                     been aware (due to numerous past suicides at the jail), that employees/agents were not adequately
                                                20
                                                     trained/supervised to: (1) provide timely access to and delivery of mental and medical care to
                                                21
                                                     inmates when needed and requested; (2) transport mentally ill individuals to approved mental
                                                22
                                                     health facilities for treatment and assessment when necessary; (3) periodically monitor suicidal
                                                23
                                                     detainees; (4) provide adequate mental health visits; (5) detect suicide signs and report same; (6)
                                                24
                                                     utilize video monitoring of the booking cell to assure the welfare of detainees; (7) refuse to house
                                                25
                                                     prisoners who have mental health needs that exceed the capabilities of the jail, 8) and to provide
                                                26
                                                     timely and adequate suicide risk assessments.
                                                27
                                                            69.     ESSICK and AWAD are, and at all relevant times were, the COUNTY officials
                                                28
                                                                                                      - 17 -
                                                                                           COMPLAINT FOR DAMAGES
                                                       Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 18 of 24



                                                 1
                                                     with final policy/decision-making authority with respect to the provision of medical/mental health
                                                 2
                                                     care at the jail and training/supervision of employees/agents at the jail.
                                                 3
                                                            70.     FITHIAN is, and at all relevant times was, the CFMG official charged with final
                                                 4
                                                     policy/decision-making authority regarding the provision of medical/mental health care at the jail
                                                 5
                                                     and the training/supervision of employees/agents working at the jail.
                                                 6
                                                            71.     By reason of the actions and inactions of defendants, as detailed above, defendants
                                                 7
                                                     violated the Constitutional rights and liberty interests of Nino Bosco including, but not limited to,
                                                 8
                                                     Nino’s Fourteenth Amendment right to Constitutionally adequate medical/mental health care
                                                 9
                                                     while at the jail, and his Constitutional right to be protected from unnecessary
                                                10
                                                     pain/suffering/harm while in their custody. Defendants, further, violated Plaintiff's individual
                                                11
                                                     rights, under the Fourteenth Amendment, to not be deprived of her familial relationship(s) with
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     her son, Nino, without due process of law.
                 S EBASTOPOL , CA 95472




                                                13
                                                            72.     Prior to Nino’s suicide, there was a history of numerous suicides at the jail twenty
                                                14
                                                     years. Defendants COUNTY, CFMG, ESSICK, AWAD, and FITHIAN were well aware of this
                                                15
                                                     history of suicide at the jail. On information and belief, the suicide rate at the Sonoma County jail
                                                16
                                                     is much higher than the national average for jails with an equivalent inmate population.
                                                17
                                                            73.     CFMG and FITHIAN have a history of failing to provide even minimally adequate
                                                18
                                                     medical/mental health care to prisoners at the jail and, generally, at jails and custodial facilities
                                                19   around the State of California where CFMG is the contract medical provider. This has resulted in
                                                20   numerous civil rights lawsuits against CFMG and FITHIAN. CFMG and FITHIAN's substandard
                                                21   and constitutionally deplorable care is explained, at least in part, due to the fact that CFMG
                                                22   charges a flat rate for medical care at the jail to the COUNTY (per prisoner, per day) which
                                                23   incentivizes FITHIAN and CFMG to provide the most minimal care possible at the jail so as to
                                                24   maximize profits.
                                                25          74.     As a direct and proximate result of the above-described policies, customs, and/or
                                                26   practices, Nino Bosco’s serious, but treatable, mental health condition went neglected until Nino
                                                27   took his own life. This amounted to cruel and unusual punishment, and physical pain and mental
                                                28
                                                                                                       - 18 -
                                                                                            COMPLAINT FOR DAMAGES
                                                       Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 19 of 24



                                                 1
                                                     anguish in violation of Nino’s Fourteenth Amendment rights. The defendants identified in this
                                                 2
                                                     cause of action, including DOES, knew that the policies, customs, and/or practices were
                                                 3
                                                     inadequate but, despite this, defendants maintained a deliberate indifferent to the serious risk
                                                 4
                                                     posed by the same. Accordingly, these defendants, including DOES, in doing the above-described
                                                 5
                                                     actions/inactions, were deliberately indifferent to Nino’s serious medical/mental health needs.
                                                 6
                                                            75.     As a further direct and proximate result of defendants' actions and inactions
                                                 7
                                                     Plaintiff was deprived of her personal Constitutional right to familial relations with her son under
                                                 8
                                                     the Fourteenth Amendment.
                                                 9
                                                            76.     Frauka KOZAR, in addition to her personal claim, seeks damages for the pain and
                                                10
                                                     suffering caused to Nino Bosco prior to his death by suicide at the jail. This claim is brought as a
                                                11
                                                     survival action on Nino’s behalf and seeks damages, specifically, for the loss of Nino’s right to
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     life as well as the physical injuries, pain, emotional anguish, and trauma that Nino suffered prior
                 S EBASTOPOL , CA 95472




                                                13
                                                     to his death due to these defendants' failures and intentional acts in being deliberately indifferent
                                                14
                                                     to Nino’s medical/mental health needs which directly resulted in his suicide.
                                                15
                                                            77.     The acts complained of herein resulted in unwarranted interference with all
                                                16
                                                     Plaintiffs Fourteenth Amendment right to familial relations with her son, and Plaintiff claims
                                                17
                                                     damages in this action for loss of such rights. Plaintiff has suffered loss of her familial
                                                18
                                                     relationship with Nino, including the loss of society, comfort, companionship, solace, love,
                                                19   affection, services, and moral support and has, further, incurred burial and funeral expenses.
                                                20          78.     Under 42 U.S.C. § 1988 Plaintiff is entitled to, and demands, an award of
                                                21   reasonable attorneys' fees and costs on this cause of action.
                                                22          79.     Each defendant, including DOES, acted intentionally, recklessly, and/or with
                                                23   callous indifference to Nino Bosco’s serious medical/mental health needs and to Plaintiff, and to
                                                24   Nino’s, Constitutional rights. As such defendants should be assessed punitive damages on this
                                                25   cause of action.
                                                26

                                                27

                                                28
                                                                                                       - 19 -
                                                                                           COMPLAINT FOR DAMAGES
                                                       Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 20 of 24



                                                 1
                                                                                   FOURTH CAUSE OF ACTION
                                                 2          [42 U.S. CODE § 12312 – AMERICANS WITH DISABILITIES ACT – FAILURE TO
                                                      ACCOMMODATE NINO BOSCO’S MENTAL DISABILITY, AND DISCRIMINATION AGAINST NINO
                                                 3    BOSCO BASED ON MENTAL DISABILITY (AGAINST COUNTY, CFMG AND DOE DEFENDANTS)]
                                                 4           80.     Plaintiff realleges and incorporates by reference all paragraphs (above and below)
                                                 5   in this Complaint as though fully set forth herein.
                                                 6           81.     The ADA prohibits the COUNTY from denying a qualified individual with a
                                                 7   disability the benefits of the services, programs, or activities of the public entity because of the
                                                 8   individual's disability.
                                                 9           82.     Defendants COUNTY and CFMG are legally responsible for all violations of the
                                                10   ADA committed by CFMG in the course of CFMG’s contract work to and for the COUNTY
                                                11   providing medical/mental health care services to prisoners in the jail.
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                             83.     The ADA defines "a qualified individual with a disability" as a person who suffers
                 S EBASTOPOL , CA 95472




                                                13   from a "physical or mental impairment that substantially limits one or more major life activities,"
                                                14   including, but not limited to, "caring for oneself, performing manual tasks, seeing, hearing,
                                                15   eating, sleeping, walking, standing, lifting, bending, speaking, breathing, learning, reading,
                                                16   concentrating, thinking, communicating, and working."
                                                17           84.     Nino Bosco, from the time he was arrested and brought to the jail on June 2, 2019,

                                                18   through his death by suicide at the jail on July 17, 2019, suffered from a mental impairment that

                                                19   limited his major life activities in that he suffered from severe and obviously debilitating acute

                                                20   mental illness. Nino Bosco was a "qualified individual with a disability" from the time of his

                                                21   arrest until he died at the jail within the plain language of the ADA.

                                                22           85.     The COUNTY and CFMG violated 42 U.S. Code§ 12132 (ADA) in that The

                                                23   COUNTY and CFMG knew of Nino’s mental disability, as detailed specifically above, but

                                                24   discriminated against Nino based on that disability, and failed to reasonably accommodate that

                                                25   disability. This discrimination and failure to reasonably accommodate Nino led him to suffer

                                                26   unnecessarily, and ultimately to commit suicide to end his suffering.

                                                27           86.     As a direct and proximate result of defendants' actions and inactions as alleged

                                                28   herein Nino Bosco, through his successor-in-interest, is entitled to damages in an amount
                                                                                                      - 20 -
                                                                                           COMPLAINT FOR DAMAGES
                                                       Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 21 of 24



                                                 1
                                                     according to proof at trial and as allowed by law including, but not limited to, attorneys' fees and
                                                 2
                                                     costs pursuant to 42 U.S.C. § 12205.
                                                 3
                                                                                      FIFTH CAUSE OF ACTION
                                                 4                           [WRONGFUL DEATH ARISING FROM NEGLIGENCE
                                                 5                         (AGAINST CFMG, FITHIAN, AND DOE DEFENDANTS)]
                                                               87.   Plaintiff realleges and incorporates by reference all paragraphs in this Complaint
                                                 6
                                                     (above and below) as though fully set forth herein.
                                                 7
                                                               88.   Nino Bosco was in the custody of defendants, including DOES, at the jail at the
                                                 8
                                                     time of his death. Defendants, including DOES, each owed a duty to Nino as detailed in this
                                                 9
                                                     Complaint.
                                                10
                                                               89.   Defendants, and employees/agents of defendants acting within the course and
                                                11
                                                     scope of their employment/agency, including DOES, negligently, carelessly, and unskillfully
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A
                 S EBASTOPOL , CA 95472




                                                     cared for, attended to, handled, controlled, supervised, and monitored Nino as detailed above and
                                                13
                                                     below in this Complaint.
                                                14
                                                               90.   Defendants, and each of them, also failed to supervise, train, and monitor
                                                15
                                                     subordinates and failed to timely obtain adequate mental health care for Nino prior to his suicide
                                                16
                                                     as detailed in this Complaint.
                                                17
                                                               91.   Defendants CFMG, FITHIAN and DOES are, and at all relevant times were,
                                                18
                                                     medical providers and each breached the applicable medical and professional standard of care
                                                19
                                                     with respect to Nino Bosco as detailed in this Complaint.
                                                20
                                                               92.   Nino's death was a direct and proximate result of the wrongful and/or negligent
                                                21
                                                     acts and/or omissions of defendants as detailed above. Defendants' acts and/or omissions, and
                                                22
                                                     each of them, were a direct and proximate cause of Plaintiff' injuries and damages, as alleged
                                                23
                                                     herein.
                                                24
                                                               93.   As a direct and proximate result of Defendants' actions and inactions at the jail,
                                                25
                                                     Nino Bosco committed suicide. As such Plaintiff is entitled to recover damages for wrongful
                                                26
                                                     death in an amount according to proof at trial and as allowed by law.
                                                27

                                                28
                                                                                                      - 21 -
                                                                                            COMPLAINT FOR DAMAGES
                                                       Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 22 of 24



                                                 1                                    SIXTH CAUSE OF ACTION
                                                                 [NEGLIGENCE PER SE (AGAINST CFMG, FITHIAN, AND DOE DEFENDANTS)]
                                                 2
                                                               94.   Plaintiff realleges and incorporates by reference all paragraphs in this Complaint
                                                 3
                                                     (above and below) as though fully set forth herein.
                                                 4
                                                               95.   Pursuant to California Government Code § 845.6 Defendants, including DOES,
                                                 5
                                                     had a duty to monitor, check, and respond to Nino while he was at the jail. Further, defendants
                                                 6
                                                     had a duty to summon needed medical/mental health care for Nino and to protect him from harm
                                                 7
                                                     while he was in their custody.
                                                 8
                                                               96.   Defendants, and each of them, knew, or had reason to know that Nino was in need
                                                 9
                                                     of acute psychiatric and mental health care, and that he was a suicide risk, and that he was
                                                10
                                                     actively in the process of attempting suicide for a drawn-out period of time while they were
                                                11
                                                     engaged in other, more pressing business, as described above in this Complaint. Despite this
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                     knowledge Defendants, including DOES, and each of them, failed to take reasonable action to
                 S EBASTOPOL , CA 95472




                                                13
                                                     summon medical/mental health care for Nino, or to come to his aid, or to reasonably check on his
                                                14
                                                     safety.
                                                15
                                                               97.   As a direct and proximate result of defendants' actions and inactions at the jail,
                                                16
                                                     Nino committed suicide. As such Plaintiff is entitled to recover damages for wrongful death in an
                                                17
                                                     amount according to proof at trial and as allowed by law.
                                                18
                                                                                        SIXTH CAUSE OF ACTION
                                                19              [CIVIL CODE § 51 - UNRUH ACT – FAILURE TO ACCOMMODATE NINO BOSCO’S
                                                20               MEDICAL CONDITION/MENTAL DISABILITY AND DISCRIMINATION AGAINST
                                                                        NINO BOSCO BASED ON HIS MEDICAL CONDITION/MENTAL
                                                21                    DISABILITY (AGAINST CFMG, FITHIAN, AND DOE DEFENDANTS)]

                                                22             98.   Plaintiff realleges and incorporates by reference all paragraphs (above and below)

                                                23   in this Complaint as though fully set forth herein.

                                                24             99.   California Civil Code § 51 provides that "[a] violation of the right of any

                                                25   individual under the federal Americans with Disabilities Act of 1990 (Public Law 101-336) shall

                                                26   also constitute a violation of this section." As alleged in the preceding cause of action, Nino

                                                27   Bosco’s rights under the ADA were violated and, accordingly, a violation of California Civil

                                                28   Code § 51 also occurred.
                                                                                                      - 22 -
                                                                                           COMPLAINT FOR DAMAGES
                                                       Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 23 of 24



                                                 1
                                                             100.    The ADA prohibits defendants from denying a qualified individual with a
                                                 2
                                                     disability ... the benefits of the services, programs, or activities of the public entity because of the
                                                 3
                                                     individual's disability.
                                                 4
                                                             101.    Defendant CFMG is legally responsible for all violations of the ADA committed
                                                 5
                                                     by its employees and agents in the course of CFMG’s contract work to and for the COUNTY
                                                 6
                                                     providing medical/mental health care services to prisoners in the jail.
                                                 7
                                                             102.    The ADA defines "a qualified individual with a disability" as a person who suffers
                                                 8
                                                     from a "physical or mental impairment that substantially limits one or more major life activities,"
                                                 9
                                                     including, but not limited to, "caring for oneself, performing manual tasks, seeing, hearing,
                                                10
                                                     eating, sleeping, walking, standing, lifting, bending, speaking, breathing, learning, reading,
                                                11
                                                     concentrating, thinking, communicating, and working."
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                             103.    Nino Bosco, from the time he was arrested and brought to the jail on June 2, 2019,
                 S EBASTOPOL , CA 95472




                                                13
                                                     through his death by suicide at the jail on July 17, 2019, suffered from a mental impairment that
                                                14
                                                     limited his major life activities in that he suffered from severe and obviously debilitating acute
                                                15
                                                     mental illness. Nino Bosco was a "qualified individual with a disability" from the time of his
                                                16
                                                     arrest until he died at the jail within the plain language of the ADA.
                                                17
                                                             104.    CFMG violated 42 U.S. Code§ 12132 (ADA) in that CFMG knew of Nino’s
                                                18
                                                     mental disability, as detailed specifically above, but discriminated against Nino based on that
                                                19   disability, and failed to reasonably accommodate that disability. This discrimination and failure to
                                                20   reasonably accommodate Nino led him to suffer unnecessarily, and ultimately to commit suicide
                                                21   to end his suffering.
                                                22           105.    CFMG is liable to Nino Bosco, via successor-in-interest, for all remedies allowed
                                                23   under Civil Code 52 including, but not limited to, treble damages and attorney's fees.
                                                24           WHEREFORE, Plaintiff prays for relief as follows:
                                                25           1.      For general damages according to proof on the appropriate causes of action;
                                                26           2.      For special damages according to proof on the appropriate causes of action;
                                                27           3.      For pecuniary damages according to proof on the appropriate causes of action;
                                                28
                                                                                                       - 23 -
                                                                                            COMPLAINT FOR DAMAGES
                                                       Case 3:20-cv-04859-JCS Document 1 Filed 07/20/20 Page 24 of 24



                                                 1
                                                            4.        For punitive damages according to proof against the appropriate defendants on the
                                                 2
                                                            appropriate causes of action;
                                                 3
                                                            5.        For treble damages according to proof against the appropriate defendants on the
                                                 4
                                                            appropriate causes of action;
                                                 5
                                                            6.        For funeral and burial expenses on the appropriate causes of action;
                                                 6
                                                            7.        For wrongful death damages according to proof on the appropriate causes of
                                                 7
                                                            action;
                                                 8
                                                            8.        For costs of suit;
                                                 9
                                                            9.        For prejudgment interest;
                                                10
                                                            10.       For attorneys' fees and costs pursuant to 42 U.S.C. § 1988, 42 U.S.C. § 12205,
                                                11
                                                            Civil Code 52 and otherwise against the appropriate defendants on the appropriate causes
SCHWAIGER LAW FIRM




                                                12
               130 P ETALUMA A VE . S TE . 1A




                                                            of action;
                 S EBASTOPOL , CA 95472




                                                13
                                                            11.       For such other relief as the Court may deem proper.
                                                14
                                                                                              JURY TRIAL DEMAND
                                                15
                                                                      Plaintiff hereby requests a jury trial on all issues so triable.
                                                16

                                                17
                                                     Dated: July 20, 2020                                     SCHWAIGER LAW FIRM
                                                18

                                                19
                                                                                                              /s/ Izaak D. Schwaiger
                                                20                                                            Izaak D. Schwaiger
                                                                                                              Attorney for Plaintiffs
                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28
                                                                                                         - 24 -
                                                                                             COMPLAINT FOR DAMAGES
